Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONDrawing
1.	Drawing filed on 01/20/2020 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Bernhard Y Renard in NITPICK: peak identification for mass spectrometry data, BMC Bioinformatics 2008, 16 pages describes MS experiments typically contain tens to thousands of spectra, each of which holds intensity information for tens to hundreds of thousands of mass channels. These data stem from a set of different mass analysis technologies, combining chemical separation procedures (chromatography), ionization methods (electrospray ionization, matrix-assisted laser desorption/ionization) and mass analyzers (time-of-flight, quadrupole, ion cyclotron motion). Despite physicochemical preprocessing and the availability of high mass resolution instruments, spectra which stem from complex biochemical mixtures (e.g. cell lysate, blood or serum) frequently exhibit overlapping isotope distributions of independent molecular species. Moreover, in many quantitative MS approaches, these mixtures are present by design and their manual 

	AHMED, WO 2004/111609 A2, 23-Dec-2004, G01N 1/00 describes molecules can be represented with a modeled mass-to-charge distribution detected by a mass spectrometer. The modeled mass-to-charge distribution can be based on a modeled initial distribution representing the molecules prior to traveling in the mass spectrometer. The modeled initial distribution can represent the molecules as having multiple positions and/or multiple energies and/or other initial parameters including ionization, position focusing, extraction source shape, fringe effects of electric fields, and/or electronic hardware artifacts. The modeled mass-to-charge distribution of the molecules and an empirical mass-to-charge distribution of the molecules can be compared.
In some embodiments, molecules can be represented by an analytic expression of a modeled mass-to-charge distribution detected by a mass spectrometer. The modeled mass-to-charge distribution can be based on a modeled initial distribution representing molecules prior to traveling in the mass spectrometer. The modeled initial distribution can represent the molecules as having multiple 

YAMAUCHI, KR 2008-0009326 A, 28-Jan-2008, H01J 49/0036 describes mass spectrometry analysis apparatus of the present invention having the above-described configuration, by using centroid data as the mass spectrum data to be analyzed, the data to be input can be compared with the conventional analysis using profile data. The amount of information is drastically reduced, and the pattern matching algorithm for identifying isotope clusters can be simplified. As a result, the time required for the identification of isotope clusters, the 

Yamauchi, KR 10-0942815 B1, 18-Feb-2010, H01J 49/0036 describes Mass spectrometric data for determining the valence of each ion peak and identifying monoisotopic peaks by analyzing mass spectral data obtained by mass spectrometry. In the analyzer,
a) centroid data creation means for creating centroid data based on the profile data acquired as the mass spectrum data;
b) Determination of isotopic clusters on the mass spectrum based on the appearance patterns of the peaks on the centroid data, determination of the 
The data analysis means,
c) reference peak designation means for designating the peaks on the centroid data as reference peaks for identifying isotope clusters in order of increasing intensity;
d) pattern matching means for comparing the appearance pattern of the peaks arranged before and after the reference peak with the peak appearance pattern of the isotope cluster in a predetermined mantissa range;
e) Determination of the mantissa of the isotope cluster containing this reference peak when the appearance pattern of the reference peak and the peak lined before and after the result of the comparison by the pattern matching means coincides with the appearance pattern of the isotope cluster. And isotope cluster identification means for determining peaks belonging to this isotope cluster,
f) peak mantissa determining means for determining the mantissa of the isotope cluster determined by the isotope cluster identification means as the mantissa of the peak belonging to the isotope cluster;
g) a mass spectrometric data analysis device comprising a monoisotopic peak identifying means in which the peak having the smallest mass charge ratio among the isotope clusters is a monoisotopic peak.


For an MS/MS search of peptides/proteins through a database, the same approach as described above for de novo sequencing can be used to select and propose fragments, except that not every one of the 20 amino acids would be possible at each stage due to the limited known sequences available in the protein or peptide databases after in sillico digestion with known enzymes. Further reduction in the search space can be achieved through accurate mass measurement on the peptide that generates the MS/MS fragments, i.e., the precursor ion, thus limiting the search to only those peptides that have exact masses within a tight, accurate mass window. Searching with known sequences and possible modifications also becomes easier as some modifications are specific to amino acids or sequences and can be eliminated based on the known sequences. Other modifications such as isotope tags or enzymatic modifications on terminus can obviously be incorporated. Similar approaches can be applied to other more general or specific polymers for search in a known library, e.g., DNA molecules composed of A, G, T, and C bases in a chain given by a genomics library.


Wang (US 7781729 B2) describes a mass spectrometer system for analyzing chemical composition, the system including a mass spectrometer portion, and a data analysis system, the data analysis system operating by obtaining calibrated continuum spectral data by processing raw spectral data; generally in accordance with the methods described herein. The data analysis portion may be configured to operate in accordance with the specifics of these methods. 

WRIGHT, EP 2594936 A2, 22-May-2013, G01N 30/8675 describes a method for automatically identifying groups of related peaks generated in a chromatography - mass spectrometry experiment comprises automatically choosing a time window defining a region of interest for mass spectral data generated by the experiment; automatically constructing a plurality of extracted ion chromatograms (XICs) for mass spectral peaks observed within the region of interest; automatically detecting and characterizing chromatogram peaks within each XIC and automatically generating synthetic analytical fit peaks thereof; automatically discarding a subset of the synthetic analytical peaks which do not satisfy noise reduction rules; automatically performing a respective cross-correlation score 

YAO, JP 6020315 B2, 02-Nov-2016, G01N 27/62 describes a mass spectrometry data processing method for processing profile spectrum data collected by performing mass spectrometry on a sample,
a) Extracting an ion peak estimated to be derived from the target compound from the profile spectrum data, and a target peak setting step for obtaining an actually measured mass corresponding to the peak;
b) Setting the target peak based on the approximate relationship between the mass and element composition derived from the known mass and element composition of one or more compounds belonging to the same category where the target compound and the main element are in common A composition estimation step for estimating an elemental composition corresponding to the actual mass obtained in the step;

d) A theoretical isotope obtained in the theoretical isotope distribution deriving step by a plurality of peaks existing in a predetermined mass-to-charge ratio range including the ion peak extracted in the target peak setting step or a curve including the peaks. Fitting to a distribution and determining based on the results whether the extracted ion peak is a monoisotopic ion peak in an isotopic peak cluster generated from a single compound and / or Determination of whether or not the extracted ion peak is a peak in a peak cluster formed by superimposing a plurality of isotope peak clusters generated from a plurality of compounds existing within the predetermined mass-to-charge ratio range Processing steps;
A method for processing mass spectrometry data, comprising: the category includes any of proteins, peptides that are degradation products of the proteins, and nucleic acids, and the main elements are carbon, hydrogen, nitrogen, and oxygen.

WANG, WO 2005/040985 A2, 06-May-2005, G06K 9/00496 describes a method of processing raw mass spectral data, comprising the steps of applying a total filtering matrix to the raw mass spectral data to obtain caUbrated mass spectral data, wherein the total filtering matrix is formed by: measured isotope peak cluster data, obtained for a given calibration standard in a mass spectral range relative isotope abundances and actual mass locations of isotopes corresponding 

SORENSEN, WO 2019/094507 A1, 16-May-2019, G01N 33/6848 describes a method of transforming data, comprising (i) identifying at least one pattern in a data structure resulting from or resembling data resulting from one or more stochastic mechanisms, wherein the stochastic mechanism comprises at least one stochastic process, the stochastic process comprising a collection of variables, and (ii) transforming the data structure into a different data structure by constructing a synthetic variable from the pattern or selecting a variable from the pattern. Where the data is derived from tandem mass spectrometry, .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Philip Conrad on September 8, 2021.
The application has been amended as follows: 
In claim 1, step d change to:

    PNG
    media_image1.png
    198
    584
    media_image1.png
    Greyscale


Remarks: To define the invention better and avoiding potential 112 2nd issue.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a mass spectrometric method for determining the presence or absence of a chemical 
indicative of the chemical element being present or to a second class indicative of the chemical element being absent, wherein the supervised element classifier is trained on a set of feature vectors V, which represent isotopic patterns of compounds with known elemental composition and wherein the chemical element is present in a proper subset of the compounds. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-20 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are . 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 8, 2021